



COURT OF APPEAL FOR BRITISH
COLUMBIA




Citation:



Procon Mining & Tunnelling Ltd. v. McNeil,









2011 BCCA 23




Date: 20110125

Docket: CA038101

Between:

Procon Mining
& Tunnelling Ltd., Procon Miners Inc.
and Procon Leasing Inc.

Respondents

(Plaintiffs)

And

Stephen McNeil,
Leah Bonnar and Gladiator Equipment Inc.

Appellants

(Defendants)

Corrected
Judgment: The text of the judgment was corrected at paragraphs 3 and 29 where
changes were made on February 9, 2011




Before:



The Honourable Mr. Justice Low





The Honourable Mr. Justice Chiasson





The Honourable Madam Justice Bennett




On appeal from: 
British Columbia Court of Appeal, December 14, 2010,
(
Procon Mining & Tunnelling Ltd. v. McNeil
, 2010 BCCA 571)




Counsel for the Appellant:



G.F. Gregory





Counsel for the Respondent:



J.R. Schmidt





Place and Date of Hearing:



Vancouver, British
  Columbia

January 17, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2011





Written Reasons by:





The Honourable Mr. Justice Chiasson





Concurred in by:





The Honourable Mr. Justice Low
The Honourable Madam Justice Bennett






Reasons for Judgment of the Honourable
Mr. Justice Chiasson:

Introduction

[1]

The respondents (Procon) application for an order for security for a
trial judgment and special costs of the trial was dismissed by a single
Justice.  It seeks to vary the judges order with respect to special costs
only.

Background

[2]

On April 12, 2010, Madam Justice Ross gave judgment against the
appellants jointly and severally for a total of $2,658,248.71, based on
findings of secret commissions and fraud.  She also ordered a constructive
trust over the home of the personal appellants.  The counterclaim of the
appellants was dismissed.  On August 16, 2010 the judge settled her order and
on October 13, 2010, awarded Procon special costs, which have not been
assessed.

[3]

On October 7, 2010, Madam Justice Prowse of this Court ordered the
appellants to post security for costs of the appeal in the amount of $11,494.56
and dismissed the appellants application for a stay of execution.  The
security order was by consent.  In dismissing the stay application Prowse J.A.
stated:

... it is apparent to me ... that
the appellants cannot show irreparable harm in the event that a stay [was] not
granted ... evidence discloses that any known assets of the appellant are in
Alberta, and Alberta will not permit enforcement of an order from B.C. while
there is an appeal outstanding ... the appellants have something resembling a
stay in force already.

The entered order of Judge Prowse states that the
Appellants shall have liberty to reapply for a stay of execution based on
changed circumstances.  We were advised that they have done so.

[4]

At the time of the hearing before Judge Prowse, the appeal was scheduled
to be heard for one day on December 17, 2010. On October 13, 2010 (2010 BCSC
1435) Madam Justice Ross awarded Procon special costs.

[5]

On November 24, 2010, Procon brought an application seeking security for
the special costs and for the April 12, 2010 judgment.  The application was
heard by Madam Justice Garson on November 29, 2010.  Counsel understood that
the scheduled hearing of the appeal was adjourned at that time.  In due course,
it was re-set for January 17 and 18, 2011.  For various reasons, the hearing
again was adjourned and presently is not scheduled.

[6]

Procons application was dismissed on December 14, 2010.

The chambers judgment

[7]

In para. 31 the chambers judge stated the law applicable to the
application before her.

In
Aikenhead v. Jenkins
, 2002 BCCA 234 at
para. 30, Ryan J.A. (in Chambers) set out the principles which a chambers
judge should consider when deciding whether or not to order an appellant to
post security for a trial judgment or trial costs:

1.         The onus is on the applicant to show that it is
in the interest of justice to order posting for security of a trial judgment
and/or of trial costs.

2.         The applicant must show prejudice if the order is
not made.

3.         In determining the interests of justice the
chambers judge should consider the merits of the appeal and the effect of such
an order on the ability of the appellant to continue the appeal.

[8]

She concluded the appeal had merit and held that an order for security
in any significant amount would prevent the appellants from pursuing their
appeal.

[9]

The judge had the following to say in paras. 41 and 44:

In my view, there are several impediments to the orders
sought by Procon.  First, the order sought is an enormous step up from the
consent order for security for costs that was apparently acceptable just seven
weeks prior to the application now before me.  Procon had an opportunity to
request security for the trial judgment in its application before Madam Justice
Prowse, but did not do so.  I see no particular change in circumstances that
would merit stepping up an $11,494.56 consent order for security for costs to
the significant amount now requested.  The only entirely new development is the
release of the judgment awarding special costs.

...

I should add that the fact the
appellants have been found to have committed a fraud would normally factor in
favour of securing costs and possibly judgment.  Such a finding could lend
credence to the argument that the appellant may attempt to avoid payment of the
judgment and costs.  However in this case there are other factors that tip the
balance in favour of the appellants.  In summary, those factors are:  the
pre-existing order for security for costs; the lack of a significant change in
circumstances; the very significant step up requested by Procon; the
caveat
lodged against title; the $400,000 paid on the judgment; and the proximity to
the expected hearing of the appeal.

[10]

In the result, the judge increased the security for the costs of the
appeal by $5,000 and dismissed Procons application for security for the trial
judgment and special costs of the trial.

Discussion

[11]

In
Perren v. Lalari
, 2009 BCCA 564, Lowry J.A. commented on the
standard of review on an application to vary a decision of a Justice:

[9]        A review is not a rehearing of the application for
the relief that was sought.  The following statement from this Courts decision
in
Haldorson v. Coquitlam (City)
, 2000 BCCA 672, 3 C.P.C. (5th) 225 at
para. 7 sets out the established criteria for intervention on a review:

It comes to this:  that the
review hearing is not a hearing of the original application as if it were a new
application brought to a division of the court rather than to a chambers judge,
but is instead a review of what the chambers judge did against the test
encompassed by asking:  was the chambers judge wrong in law, or wrong in
principle, or did the chambers judge misconceive the facts.  If the chambers
judge did not commit any of those errors, then the division of the court in
review should not change the order of the chambers judge.

(Although he was in dissent, the majority was in agreement
with this observation.)

[12]

Procon concedes that the judge correctly stated the applicable test, but
it contends she failed properly to apply the test.

The merits

[13]

Procon asserts that the judge failed to consider the merits of the
appellants appeal of the special costs order.

[14]

The appellants contend they did not need a separate appeal on the
special costs order, or, as was the case in this appeal, an amended notice of
appeal.  It is their position that a separate consideration of the merits of
the special costs appeal is not appropriate because there is one appeal only
and the Court should not order security and a stay over one issue.  I do not
agree.

[15]

There are three relevant, possible orders for security in this Court: security
for costs of an appeal; for trial costs; for a judgment.  A judgment may be
monetary or may award other tangible relief.  Costs and the substantive
judgment may be in separate judgments or in one judgment, but each is a
separate order.  It is not simply a question of issues.  Usually, the result of
an appeal of the substantive judgment determines the disposition of trial
costs, but sometimes not.  In the former case, there is no need for a judge on
an application for security to consider the merits of the costs award
separately, but where the trial court has made other than a standard order for
costs, the merits of an appeal from that order should be considered on an
application for security.

[16]

An award of special costs illustrates the possible distinction because
special costs are awarded to reflect litigation conduct, rather than the
results of the substantive dispute.  This Court gives considerable deference to
the costs determinations of a trial judge, which is reflected in the
requirement to obtain leave to appeal from a costs order alone.  Although the
merits of an appeal from a substantive judgment may inform a consideration of
the merits of an appeal from a special costs order they also may differ significantly.

[17]

In my view, in this case the judge was obliged to consider the merits of
the appeal from the special costs order.

[18]

The appellants contend the trial judge erred ordering that they were
jointly and severally liable for the monetary judgment.  They also contend the
judge erred concluding they were jointly and severally liable for the special
costs.  The trial judge dealt with the issue of joint and several liability
both in her reasons awarding the monetary judgment and those awarding special
costs.  There may or may not be a link between the two, but the
interrelationship between the appellants and their conduct likely will be
examined on the appeal in the context of both the substantive and costs orders.

[19]

The chambers judge did not elaborate on her conclusion the appeal had
merit.  The judge was alive to the fact security was sought for the special
costs as well as for the judgment.  I am not persuaded she did not consider the
merits of the special costs appeal.  On the material available to her, I am
unable to conclude she erred concluding the appellants have an arguable case on
the appeal.

Other factors

[20]

Procon contends the judge also erred in her consideration whether the appellants
could pursue the appeal if an order for security were made, in her review of
prejudice to Procon and in taking into account the close proximity of the
trial.

[21]

Rather than consider these matters in isolation, I think it is important
to look at the overall picture presented to the judge.  It was that picture on
which she exercised her discretion not to order security for costs.

[22]

The judge stated that she was confident that an award in the amount
requested or in any significant amount would effectively deny the appellants
access to this Court.

[23]

The two primary concerns of the judge were what she described as a very
significant step up in the amount of security requested by Procon and the lack
of any significant change in circumstances from the time of the hearing before
Prowse J.A.  These, and the judges finding that the requested security would
deny access to this Court, must be placed into context.

[24]

As of April 12, 2010, the appellants were liable to Procon for
$2,658,248.71.  The appellants paid $400,000 on that judgment.  There was a
caveat
lodged against property owned by the appellants in Alberta.  An order in
the nature of a Mareva injunction that had been issued by the trial court
remained in effect.

[25]

There was a bald statement by the appellant Leah Bonnar, which the judge
quoted, that the appellants could not afford to pay even a fraction of the
requested security, and if they were ordered to do so, they would be denied the
ability to proceed with the appeal.  The judge was aware that this assertion
was not backed up with any particular information as to the equity available
in the house or the ability of Gladiator to raise some funds, but she also had
before her evidence that Gladiators goodwill was based on the appellant
Stephen McNeil running the company and that Gladiators tax return showed it
did not have available resources to post a significant amount of security.

[26]

At the time of the proceeding before Prowse J.A. Procon sought security
for the costs of the appeal and agreed to $11,494.56.  From the pronouncement of
the judgment in April 2010 to that time they had not sought security for the
judgment.  Counsel for Procon advised us that he took the position that a stay
should not be ordered because no security had been posted.  No stay was ordered
and no security for the judgment was requested.

[27]

On October 13, 2010, the trial judge ordered special costs. Procon states
that these costs will total approximately $1.3 million, an amount disputed by
the appellants.  They suggest that using a rule-of-thumb of $10,000 per trial
day, the special costs would be approximately $170,000. Procon states this
amount might not cover regular costs because the pre-trial proceedings were
protracted.  In any event, as of October 13, 2010, the appellants owed Procon
approximately $2.2 million plus an additional amount for costs.

[28]

In my view, the chambers judges comment that circumstances had not
changed was accurate, or, in any event, was a conclusion which she was entitled
to reach.  All that had occurred was an increase in an already sizeable
financial entitlement and Procon had been content to have this entitlement unsecured
in early October 2010, approximately six weeks earlier.

[29]

The so-called step-up was related to this situation.  As of October 7,
2010, Procon had been content to be secured only to the extent of $11,494.56. 
They now sought security in the millions of dollars.  Although Procon argues
that it left the actual quantum to the chambers judge, it is clear that it was
seeking a significant sum.  In its written argument the amount sought was
stated as $3,609,142.56, which included approximately $1.3 million for the
special costs.

[30]

Procon referred to two errors made by the judge.  In my view, neither
was of consequence.

[31]

The judge stated that the appellants application for a stay of
execution was dismissed by consent.  On the face of the order of Prowse J.A.,
it was not.  An examination of her reasons discloses the basis on which she
dismissed the application.  The chambers judge was well aware of the proviso
that the appellants could reapply based on a change of circumstances.  In my
view, whether the dismissal and proviso were by consent is of no consequence.

[32]

The judge noted that Procon has initiated proceedings in Alberta and
stated owing to certain statutory provisions in the applicable Alberta
legislation, Procon cannot proceed to trial on that Alberta action while this
appeal is pending.  The comment is correct with respect to an application to
enforce reciprocally a British Columbia order in Alberta, but Procon has sued
the appellants on the British Columbia judgment at common-law.  It intend to
seek a summary judgment in Alberta.

[33]

The Alberta action was initiated on May 26, 2010.  Both the chambers
judge and Judge Prowse were under the impression the action could not proceed
due to the Alberta enforcement legislation.  If either party considered that
clarification of the status of the Alberta action was significant, steps should
have been taken to do so.  If anything, the correct state of affairs militates
against an order for security because Procon is actively pursuing recovery.

Conclusion

[34]

It is apparent that the parties have waged a protracted battle for a
considerable period of time.  Each side has made many manoeuvres to gain a
tactical advantage and they continue to do so.  The chambers judge exercised
her discretion not to interfere with the balance between the parties as it was
presented to her.  In my view, she did not err doing so.

[35]

The chambers judge correctly stated the legal test that governed the
application before her.  She did not misconceive the facts in any material
way.  The conclusion that the appeal had merit was open to her.  Although the
evidence of the effect of an order for security on the appellants ability to
prosecute their appeal was scanty and in other circumstances might not be
sufficient, taken in the context of this case, the judge was entitled to
conclude that a significant order for security would prevent the appellants
from proceeding.  The judge properly considered the application in the context
of the overall circumstances of the litigation.  In that context, she exercised
her discretion to refuse to order security for the special costs order.  I am
not persuaded that there is any basis on which this Court could vary her order.

[36]

I would dismiss this review application.

The Honourable Mr. Justice Chiasson

I agree:

The
Honourable Mr. Justice Low

I agree:

The Honourable Madam Justice Bennett


